IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-089-CR


JOHN R. GORDON,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 105,231, HONORABLE WILFORD FLOWERS, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for theft.  Punishment was assessed at
confinement for two years and a $10,000 fine.
	Appellant has filed an amended motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. Ann. 59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Amended Motion
Filed:  June 3, 1992
[Do Not Publish]







June 3, 1992




Mr. Stanley G. Schneider
Eleven Greenway Plaza
Suite 3112
Houston, Texas  77046

Honorable Ronald Earle
District Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-92-089-CR--John R. Gordon v. The
State of Texas  (t/c no. 105,231)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

You are hereby notified that appellant's original motion to withdraw appeal in the above cause
with this day submitted and dismissed.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Wilford Flowers, District Judge
	Ms. Amalia Rodriguez-Mendoza, District Clerk
MR. STANLEY G. SCHNEIDER
ELEVEN GREENWAY PLAZA
SUITE 3112
HOUSTON TX  77046
HONORABLE RONALD EARLE
DISTRICT ATTORNEY
TRAVIS COUNTY COURTHOUSE
P. O. BOX 1748
AUSTIN TX  78767
 TRIAL COURT NO. 105,231

THE STATE OF TEXAS.

TO THE 147TH DISTRICT COURT of TRAVIS COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 3rd of June A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					JOHN R. GORDON, Appellant,
No. 3-92-089-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on the amended written motion of the appellant to withdraw the appeal
and the same being considered, because it is the opinion of this Court that the same should be granted: 
it is ORDERED, ADJUDGED and DECREED by the Court that appellant be allowed to withdraw notice
of appeal and that the appeal be dismissed; that the appellant pay all costs in this behalf expended; and
that this decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 3rd day
of June A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







June 3, 1992




Ms. Amalia Rodriguez-Mendoza
District Clerk
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-92-089-CR--John R. Gordon v. State of Texas
						(t/c no. 105,231)

Dear Ms. Rodriguez-Mendoza:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card (No. 1) to this office, appropriately
completed.

Rule 87(b), Texas Rules of Appellate Procedure, sets out the procedures to be followed upon your
receipt of the mandate.

Upon execution of the mandate in accordance with the rule, either your office or the sheriff's
office should return the remaining card enclosed (No. 2), appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Mr. Stanley G. Schneider
	Honorable Ronald Earle, District Attorney